DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 7/5/2022 has been entered. Claims 1, 6, and 8-9 were amended, claim 4 was canceled. Thus, claims 1-3 and 5-14 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an air transport system configured for directing flow” in claim 1 line 12, “at least one air input member for said delivery of filtered air” in claim 1 line 21, “an attachment assembly configured to engage at least a portion of the user’s upper torso” in claim 8 lines 3-4.
Claim limitation “an air transport system configured for directing flow” in claim 1 is being interpreted as a hose, tube, or rectangular duct according to the Applicant’s specification page 9 lines 9-14 and claim 5. Claim limitation “at least one air input member for said delivery of filtered air” in claim 1 is being interpreted as structures with an array of smaller apertures according to the Applicant’s specification page 20 lines 1-3. Claim limitation “an attachment assembly configured to engage at least a portion of the user’s upper torso” in claim 8 is being interpreted as the corresponding structure including at least a headband structure or a generally circular structure to engage to neck according to the Applicant’s specification page 25 lines 8-10 and page 26 lines 5-7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojdecka (GB 2529238 A).
Regarding claim 1, Wojdecka discloses a face shield system for providing a hygienic barrier between a user and the user's ambient environment (helmet system with air filter, pump, and jaw piece for directing filtered ambient air to a user) (abstract), said face shield system comprising a harness adapted to engage with a user's head (helmet 50 with body 110 on a user’s head) (Figs. 2-4, 7-14), said harness comprising: 
(a) a rear portion comprising an input filtration system module attached thereon (pump 140, filter 130, controller 210, power source 160, and conduit 150 can be in the rear of the helmet) (Figs. 1, 13, 17; page 14 lines 1-4), said input filtration system module further comprising: 
(i) an air pump for moving ambient unfiltered air through an input filter so to produce a delivery of filtered air (pump 140 pulls ambient air 132 through filter 130 for delivery to a user) (Figs. 2-4, 7-14, 18; abstract; page 12 lines 20-26); 
(ii) a control system functionally connected to said air pump for controlling said delivery of filtered air, said control system adapted to receive a power source for motivating said air pump (controller 210 operates pump 140; controller 210 and pump 140 powered by power source 160) (Fig. 15; page 12 lines 20-26; page 21 lines 9-14; page 25 lines 1-9); 
and (iii) an air transport enclosure system configured for directing flow of said delivery of filtered air exiting said input filtration system module (conduit 150 for receiving filtered air from the filter 130 and directing it to jaw piece 120) (Figs. 1, 17; page 12 lines 20-26); 
and (b) a front portion comprising a lens system supported thereon configured to cover the user's oronasal features (one or more tubes 151 with a plurality of orifices 153 to jaw piece 120 with deflector portion 123 covering the user’s nose and mouth) (Figs. 1-21), said lens system comprising: 
(i) a lens, without any means for facial sealing (jaw piece 120 with deflector portion 123 does not have a seal around the user’s face) (Figs. 1-21; page 2 lines 20-26), said lens having a top edge and an inner surface (deflector portion 123 has a top edge, and an inner surface facing the user) (Figs. 5-6), wherein at least a portion of said lens is configured from a transparent material (jaw piece 120 can be transparent) (page 18 lines 34-35; page 19 lines 1-3); said lens is configured such that said top edge of said lens is disposed below the user's eyes (deflector portion 123 has a top edge below the user’s eyes when in use) (Figs. 3, 5-10, 12), said lens is adapted to hover over the user's oronasal features so to substantially form an internal volume between said lens's inner surface and the user, delineating the disposition of a breathing chamber (deflector portion 123 hovers over the user’s nose and mouth, thereby forming an internal volume between the deflector portion 123 and the user’s nose/mouth to which filtered air is delivered to thus create a breathing chamber) (Figs. 3, 5-10, 12); 
and 2(ii) at least one air input member for said delivery of filtered air into said breathing chamber, wherein said at least one air input member is fluidly attached to said air transport enclosure system (the one or more tubes 151 can have a plurality of orifices 153 which deliver filtered air to the space in front of the user, between jaw piece 120 and the user’s nose/mouth; orifices 153 are fluidly attached to tubes 151, which are part of conduit 150) (Figs. 1, 5-6; page 14 lines 22-29; page 15 lines 4-12).
Regarding claim 2, Wojdecka discloses wherein said breathing chamber receives said delivery of filtered air of sufficient magnitude so to produce a positive pressure environment within said breathing chamber, thereby producing an active air barrier configured to substantially block ambient environmental contaminants from entering said breathing chamber (jaw piece 120 provides a barrier between a user’s mouth/nose and the ambient air to mitigate the polluted ambient air from mixing with the delivered filtered air, and this barrier can include an air curtain; filtered air is pumped and so would thus be under positive pressure) (Figs. 1-21; page 5 lines 20-26; page 6 lines 20-27; page 13 lines 26-35).
Regarding claim 3, Wojdecka discloses wherein said input filter is fabricated from a material selected from the group consisting of a pathogenic filtering material and a particulate contaminant filtering material (filter 130 can be paper, fibrous material, activated charcoal, or packed-bed carbon, any of which can be used to filter pathogens and/or particulates) (page 13 lines 18-24).
Regarding claim 5, Wojdecka discloses wherein said air transport enclosure system is selected from the group consisting of a hose, a tube, a rectangular duct and any combination thereof (conduit 150 can include tubes 151 and/or rectangular channels 152) (Figs. 1, 5-6; page 14 lines 22-29).
Regarding claim 8, Wojdecka discloses a face shield system for providing a hygienic barrier between a user and the user's ambient environment (helmet system with air filter, pump, and jaw piece for directing filtered ambient air to a user) (abstract), said face shield system comprising an attachment assembly configured to engage at least a portion of the user's upper torso for providing support for said face shield system (According to the Applicant’s specification page 11 lines 9-11, the upper torso is defined to include the shoulders, neck, and any member of the head capable of providing support for the system. Wojdecka discloses a helmet with body 110 which provides support to the rest of system.) (Figs. 1-21); and a lens system comprising a lens without any means for facial sealing (jaw piece 120 with deflector portion 123 does not have a seal around the user’s face) (Figs. 1-21; page 2 lines 20-26), said lens is supportingly attached to said attachment assembly (jaw piece 120 with deflector portion 123 is attached to the helmet body 110) (Figs. 1-21), said lens comprising: 
(a) a top edge and an inner surface (deflector portion 123 has a top edge, and an inner surface facing the user) (Figs. 5-6), further comprising at least a portion of said lens is configured from a substantially transparent material (jaw piece 120 can be transparent) (page 18 lines 34-35; page 19 lines 1-3); said lens is configured such that said top edge of said lens is disposed below the user's eyes (deflector portion 123 has a top edge below the user’s eyes when in use) (Figs. 3, 5-10, 12), said lens is adapted to hover over the user's oronasal features  so to substantially form an internal volume between said lens's inner surface and the user, delineating the disposition of a breathing chamber (deflector portion 123 hovers over the user’s nose and mouth, thereby forming an internal volume between the deflector portion 123 and the user’s nose/mouth to which filtered air is delivered to thus create a breathing chamber) (Figs. 3, 5-10, 12); 
and 4(b) at least one input filtration system module attached thereon (pump 140, filter 130, controller 210, power source 160, sensors 220, antenna 230, and conduit 150) (Figs. 1-21), said input filtration system module further comprising: 
(i) an air pump for moving ambient unfiltered air through an input filter, so to produce a delivery of filtered air (pump 140 pulls ambient air 132 through filter 130 for delivery to a user) (Figs. 2-4, 7-14, 18; abstract; page 12 lines 20-26); 
(ii) a control system functionally connected to said air pump for controlling said delivery of filtered air, said control system adapted to receive a power source for motivating said air pump (controller 210 operates pump 140; controller 210 and pump 140 powered by power source 160) (Fig. 15; page 12 lines 20-26; page 21 lines 9-14; page 25 lines 1-9); 
and (iii) a filtered air output port configured for directing flow of said delivery of filtered air into said breathing chamber (conduit 150 for receiving filtered air from the filter 130 and directing it to jaw piece 120) (Figs. 1, 17; page 12 lines 20-26).
Regarding claim 12, Wojdecka discloses wherein said breathing chamber receives said delivery of filtered air of sufficient magnitude so to produce a positive pressure environment within said breathing chamber, thereby producing an active air barrier configured to substantially block ambient environmental contaminants from entering said breathing chamber (jaw piece 120 provides a barrier between a user’s mouth/nose and the ambient air to mitigate the polluted ambient air from mixing with the delivered filtered air, and this barrier can include an air curtain; filtered air is pumped and so would thus be under positive pressure) (Figs. 1-21; page 5 lines 20-26; page 6 lines 20-27; page 13 lines 26-35).
Regarding claim 13, Wojdecka discloses wherein said input filter is fabricated from a material selected from the group consisting of a pathogenic filtering material and a particulate contaminant filtering material (filter 130 can be paper, fibrous material, activated charcoal, or packed-bed carbon, any of which can be used to filter pathogens and/or particulates) (page 13 lines 18-24).
Regarding claim 14, Wojdecka discloses wherein said attachment assembly comprises at least one hinge, enabling the user to hingedly move said lens away from at least the user's nose and mouth (jaw piece 120 can rotate about pivot 127, such that it moves vertically up away from the user’s nose/mouth to be stowed, as indicated by the dashed lines in Fig. 12) (Figs. 11-12; page 17 lines 4-14; page 18 lines 4-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wojdecka as applied to claims 1 and 8 above, and further in view of Yu et al. (US 2017/0361133 A1) and Curran et al. (US 2015/0202473 A1)
Regarding claim 6, Wojdecka discloses the invention as previously claimed, but does not disclose further comprising at least one output filtration system module for the evacuation and filtration of the user's exhalation air from said breathing chamber, said output filtration system module is functionally disposed onto said lens, said output filtration system module comprising: (a) an exhalation air pump for moving unfiltered exhalation air from said breathing chamber through an output filter, so to produce a delivery of filtered exhalation air into the ambient environment; 3(b) an a exhalation control system functionally connected to said air pump for controlling said delivery of filtered exhalation air, said control system adapted to receive a power source for motivating said air pump; and (c) an exhalation air input port configured for receiving the user's exhalation air from said breathing chamber.
However, Yu teaches a personal respiratory apparatus (Yu; abstract) wherein a respiratory system for delivering air to a user without facial sealing includes an output exhalation valve with a filter on an interface covering the user’s nose/mouth (when the Clean Air System (CAS) uses an interface which partially covers the user’s nose/mouth, it may also include an exhaust valve with an activated carbon filter) (Yu; Figs. 17-21; para. [0150]; para. [0156]). Moreover, Curran teaches a personal protection respiratory device with an exhaust apparatus (Curran; abstract) including at least one output system module for the evacuation of the user's exhalation air from said breathing chamber (apparatus 10 has a motor 30 and fan 32 as a blower to draw exhaled air from the user out the mask 20 interface) (Curran; Figs. 3-4; abstract; para. [0027]; para. [0061]), said output system module is functionally disposed onto said lens (apparatus 10 is on the mask 20 interface) (Curran; Figs. 3-4), said output system module comprising: (a) an exhalation air pump for moving unfiltered exhalation air from said breathing chamber (motor 30 and fan 32 blower draws unfiltered exhaled air from the user out the mask through outlet 14) (Curran; Figs. 3-4; abstract; para. [0027]; para. [0061]); 3(b) an exhalation control system functionally connected to said air pump for controlling said delivery of exhalation air, said control system adapted to receive a power source for motivating said air pump (switch mechanism 18 controls the operation of the blower 18; blower has a power supply of battery 34) (Curran; Fig. 4; para. [0019]; para. [0056]; para. [0062]); and (c) an exhalation air input port configured for receiving the user's exhalation air from said breathing chamber (inlet 12, where mask 20 attaches to apparatus 10; air is drawn into apparatus 10 from mask 20 by way of inlet 12) (Curran; Figs. 3-4; para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wojdecka device to include an exhaust valve and filter, as taught by Yu, for the purpose of pulling the user’s exhaust air, particularly a buildup of CO2, away from the user nose and mouth (Yu; para. [0150]; [0156]). Moreover, it would have been obvious to one of ordinary skill in the art to further modify the modified Wojdecka device to include at least one output system module for the evacuation of the user's exhalation air from said breathing chamber, said output system module is functionally disposed onto said lens, said output system module comprising: (a) an exhalation air pump for moving unfiltered exhalation air from said breathing chamber; 3(b) an exhalation control system functionally connected to said air pump for controlling said delivery of exhalation air, said control system adapted to receive a power source for motivating said air pump; and (c) an exhalation air input port configured for receiving the user's exhalation air from said breathing chamber, as taught by Curran, for the purpose of minimizing a user’s difficulty breathing in hot and humid conditions or after extended periods of time, thereby making breathing easier for the wearer (Curran; para. [0010]).

With this modification, the modified Wojdecka device would thus teach at least one output filtration system module for the evacuation and filtration of the user's exhalation air from said breathing chamber (modified Wojdecka deflector 123 would include Yu’s exhaust valve with an activated carbon filter and Curran apparatus 10 with a motor 30 and fan 32 as a blower to draw exhaled air from the space in front of the user’s nose and mouth) (Wojdecka, Figs. 3-10, 12; Yu, para. [0150], para. [0156]; Curran, Figs. 3-4, abstract, para. [0027], para. [0061]), said output filtration system module is functionally disposed onto said lens (Curran apparatus 10 is on the mask 20 interface) (Curran; Figs. 3-4), said output filtration system module comprising: (a) an exhalation air pump for moving unfiltered exhalation air from said breathing chamber through an output filter, so to produce a delivery of filtered exhalation air into the ambient environment (Curran motor 30 and fan 32 blower draws unfiltered exhaled air from the user out the mask through outlet 14, and this unfiltered air would also be drawn through the Yu activated carbon filter when exhausted to the ambient environment) (Curran, Figs. 3-4, abstract, para. [0027], para. [0061]; Yu, para. [0150], para. [0156]); 3(b) an exhalation control system functionally connected to said air pump for controlling said delivery of filtered exhalation air, said control system adapted to receive a power source for motivating said air pump (switch mechanism 18 controls the operation of the blower 18; blower has a power supply of battery 34) (Curran; Fig. 4; para. [0019]; para. [0056]; para. [0062]); and (c) an exhalation air input port configured for receiving the user's exhalation air from said breathing chamber (inlet 12, where mask 20 attaches to apparatus 10; exhaled air is drawn into apparatus 10 from mask 20 by way of inlet 12) (Curran; Figs. 3-4; para. [0061]).
Regarding claim 7, the modified Wojdecka teaches further comprising said at least one output filtration system module that is functionally attached onto a portion of said lens such that said exhalation air input port substantially aligns with the user's exhalation air trajectory so to diametrically engage with the user's exhalation air, thereby streamlining the evacuation and filtration of the user's exhalation air into the user's ambient environment (the modified Wojdecka deflector 123 would have the output filtration system taught by Yu and Curran in front of the user’s nose and mouth and thus aligned with the user’s exhalation air trajectory, thereby allowing the modified device to diametrically engage and streamline evacuation and filtration as claimed) (Wojdecka, Figs. 3-10, 12; Yu, para. [0150], para. [0156]; Curran, Figs. 3-4, abstract, para. [0027], para. [0061]).
Regarding claim 9, the modified Wojdecka teaches further comprising at least one output filtration system module for the evacuation and filtration of the user's exhalation air from said breathing chamber to the ambient environment (modified Wojdecka deflector 123 would include Yu’s exhaust valve with an activated carbon filter and Curran apparatus 10 with a motor 30 and fan 32 as a blower to draw exhaled air from the space in front of the user’s nose and mouth to the ambient environment) (Wojdecka, Figs. 3-10, 12; Yu, para. [0150], para. [0156]; Curran, Figs. 3-4, abstract, para. [0027], para. [0061]), said output filtration system module is functionally disposed onto said lens (Curran apparatus 10 is on the mask 20 interface) (Curran; Figs. 3-4), said output filtration system module comprising: (a) an exhalation air pump for moving unfiltered exhalation air from said breathing chamber through an output filter so to produce a delivery of filtered exhalation air into the ambient environment (Curran motor 30 and fan 32 blower draws unfiltered exhaled air from the user out the mask through outlet 14, and this unfiltered air would also be drawn through the Yu activated carbon filter when exhausted to the ambient environment) (Curran, Figs. 3-4, abstract, para. [0027], para. [0061]; Yu, para. [0150], para. [0156]); (b) an exhalation control system functionally connected to said air pump for controlling said delivery of filtered exhalation air, said control system adapted to receive a power source for motivating said air pump (switch mechanism 18 controls the operation of the blower 18; blower has a power supply of battery 34) (Curran; Fig. 4; para. [0019]; para. [0056]; para. [0062]); and (c) an exhalation air input port configured for receiving the user's exhalation air disposed into said breathing chamber (inlet 12, where mask 20 attaches to apparatus 10; exhaled air is drawn into apparatus 10 from mask 20 by way of inlet 12) (Curran; Figs. 3-4; para. [0061]).
Regarding claim 10, the modified Wojdecka teaches further comprising said at least one output filtration system module that is functionally attached onto a portion of said lens such that said exhalation air input port substantially aligns with the user's exhalation air trajectory so to diametrically engage with the use's exhalation air, thereby streamlining the evacuation and filtration of the user's exhalation air into the user's ambient environment (the modified Wojdecka deflector 123 would have the output filtration system taught by Yu and Curran in front of the user’s nose and mouth and thus aligned with the user’s exhalation air trajectory, thereby allowing the modified device to diametrically engage and streamline evacuation and filtration as claimed) (Wojdecka, Figs. 3-10, 12; Yu, para. [0150], para. [0156]; Curran, Figs. 3-4, abstract, para. [0027], para. [0061]).
Regarding claim 11, the modified Wojdecka teaches wherein said output filter is fabricated from a material selected from the group consisting of a pathogenic filtering material and a particulate contaminant filtering material (filter 130 can be paper, fibrous material, activated charcoal, or packed-bed carbon, any of which can be used to filter pathogens and/or particulates) (Wojdecka; page 13 lines 18-24).
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
On page 7 in the last paragraph of the Applicant’s remarks, the Applicant argues that claim 8 has been amended to overcome the 35 U.S.C. 112(f) interpretation of “a mechanism for supportingly attaching” as this limitation was deleted. The Examiner agrees, and has thus withdrawn the 35 U.S.C. 112(f) interpretation of this limitation. 
On page 8 in the first paragraph to page 9 in the first two paragraphs of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(a), (b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those claim rejections.  
Applicant’s arguments with respect to the claims have been considered but are moot in view of new grounds of rejection with new additional Wojdecka, Curran, and Yu references being used in the current rejection as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785